POPE, Circuit Judge,
concurring specially.
I concur in the result reached in the foregoing opinion but not with all of the reasons given there for arriving at that conclusion.
The opinion seems to find “evidence of the withdrawal of Sharpies’ offer to take the machine back upon payment of the service charge.” With that I disagree. The record shows that on March 5, 1952, Sharpies replied to DeAngelis’ request for permission to return the machine that Sharpies would accept the return of the machine at a cancellation charge of 25%. To this DeAngelis replied that they were keeping an answer in abeyance but would write as soon as possible. On March 20, DeAngelis shipped the machine and Sharpies received it on April 16. In the meantime on April 7, before Sharpies had notice of the shipment, it wrote DeAngelis calling attention to the unpaid purchase price and requesting payment. I think this was not action inconsistent with or in revocation of the preceding offer. Until Sharpies’ offer was accepted the full purchase price remained unpaid and payable and it was entirely in order for Sharpies to say so.
I am of the opinion, however, that the decision in this case turns upon the simple question whether in shipping the machine after Sharpies’ offer to accept the return at a cancellation charge of 25%, DeAngelis accepted Sharpies’ offer. It is elementary that the acceptance of such on offer may be made by acts or conduct as well as by words.* Thus, if I say to my neighbor: “If you want that horse you have been asking for you can have it for $100” and the neighbor comes and takes the horse and leads it *5away, he has accepted my offer and owes me $100 notwithstanding he may protest that he is unwilling to pay that sum. However, the shipment of the machine by DeAngelis under the circumstances here present was not that kind of an acceptance. An acceptance must be unequivocal; it must be positive and unambiguous. Cf. Williston on Contracts, § 72; Restatement Contracts, § 58. We must conclude therefore that the shipment of the machine by DeAngelis was an equivocal act in that it could be construed to have been an act performed pursuant to its own insistence that there had been a breach of warranty and that it had an absolute right to return it. This claimed right DeAngelis had been insisting upon and in consequence I think it cannot be said that certainly the shipment was made solely in response to Sharpies’ offer and by way of acceptance thereof.
In my view the situation is ruled by the principle applied in Wright v. Sonoma County, 156 Cal. 475, 105 P. 409. In that case Wright owned land over which the county had a highway easement. The county drilled a well on the right of way and pumped water which it used for sprinkling the highway. Wright notified the county that it was forbidden to take any water from the well and that if it did continue to do so notwithstanding this prohibition, Wright would charge $50 per day for each day during which water was removed in violation of the notice. The county went right on using the water and thereafter the Supreme Court held that the county had no right to use the water and further use was enjoined. Wright sought to recover the sum of $50 per day for each day in which the county used the water following the notice and also for each day the county used the water following the Supreme Court’s decision. It was held that there was no express contract to this effect, and further, that the taking of the water even after the decision of the Supreme Court became known to the county could not be held to show an acceptance of the proposition to sell the water at a specified price. It is plain that the decision was based upon the proposition that the use of the water by the county could as readily be attributed to the county’s insistence that it had a right to the water as to an intention on its part to accept the $50 per day proposition.
It is because of a similar ambiguity here that I agree there was no proof in this case of an acceptance of Sharpies’ subsequent offer.

 Restatement Law of Contracts, § 21: “The manifestation of mutual assent may be made wholly or partly by written or spoken words or by other acts or conduct.” See also Williston on Contracts, Revised edition, § 90; and California Civil Code, § 1584.